Citation Nr: 1225374	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-11 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by joint pain.

3.  Entitlement to service connection for a disability manifested by headaches and nausea, to include as due to ionizing radiation.

4.  Entitlement to an initial evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972, and from October 1975 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2004, the RO granted service connection for asbestosis, and assigned a 10 percent evaluation for it.  The Veteran disagreed with the assigned rating.  In addition, the Veteran has appealed a December 2007 rating decision that denied service connection for PTSD, a disability manifested by joint pain and a disability manifested by headaches and nausea, to include as due to exposure to ionizing radiation.  

During the hearing before the undersigned, the Veteran withdrew his claims for service connection for a heart disorder and a disability manifested by memory loss, as well as his claim for an increased rating for bilateral hearing loss.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issues of service connection for a psychiatric disability, to include PTSD, and entitlement to an increased rating for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a disability manifested by joint pain.

2.  Any in-service headaches were acute and transitory and resolved without residual disability.  

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a disability manifested by headaches and nausea.


CONCLUSIONS OF LAW

1.  A disability manifested by joint pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

2.  A disability manifested by headaches and nausea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated May 2007, issued prior to the rating decision on appeal, and November 2010, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, Social Security Administration records, the reports of VA examinations and the Veteran's testimony at a hearing before the undersigned. 

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of the disabilities at issue.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration the Veteran has a disability manifested by joint pain or a disability manifested by headaches and nausea, so as to warrant a VA examination with clinical opinion as to a possible relationship to military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving joint pain, headaches or nausea in service.  As the record does not establish the occurrence of an event in service, to which any current joint pain, headaches or nausea may be related, a VA examination is not warranted.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts service connection is warranted for a disability manifested by joint pain.  He states he has pains in his elbows and knees.  He reports he was exposed to a lot of chemicals in service, noting he was an engine man and a machine repairman.  

He also maintains service connection should be granted for a disability manifested by headaches and nausea, to include as due to ionizing radiation.  He reports he was on two nuclear tenders, the USS Canopus and the Simon Lake, that were nuclear powered.  He claims he complained of headaches or nausea on many occasions but was told just to get back to work. 

In light of the conclusion that the Veteran does not have a disability manifested by headaches and nausea, it is not necessary in this case to determine whether the Veteran was exposed to ionizing radiation.

The service treatment records show the Veteran complained of a headache in June 1970.  He was prescribed Tylenol.  He was examined in February 1978 for purposes of occupational exposure to ionizing radiation.  No abnormalities were noted on examination.  A report of medical history in February 1983 reveals the Veteran denied frequent or severe headaches, indigestion and stomach trouble.  On the separation examination in February 1983, the abdomen and viscera were normal, as was a neurological evaluation.  

Personnel records show the Veteran served on the USS Canopus from December 1977 to June 1979, and the USS Simon Lake beginning in July 1979.

In a statement dated June 1994, a private physician related the Veteran had been suffering from, among other things, nausea for the past several months.  The Veteran indicated he had heavy metal exposure, and exposure to rare metals.  It was reported he had an elevated Strontium level.  

VA outpatient treatment records disclose the Veteran reported an ache in his upper extremities for one year in February 2004.  

Private medical records show the Veteran was seen in March 2005 and reported joint pain.  The assessment was arthralgia, improved.  It was reported he had occasional morning headaches in February 2008.  

The only pertinent reference in the service treatment records is the isolated report of a headache in June 1970.  It is significant to observe that the Veteran denied any headaches or abdominal problems, to include nausea, on the report of medical history in February 1983, and that clinical evaluations at that time were normal.  

The Board acknowledges the June 1994 letter from the private physician indicated the Veteran suffered from nausea.  The Board points out this had been present only for a few months.  In addition, the Board notes the examiner stated the Veteran's dizziness and memory problems could be related to his history of heavy metal exposure.  He did not allege that nausea was associated with such exposure.  

The fact remains there is no clinical evidence demonstrating the Veteran has a disability manifested by joint pain or a disability manifested by headaches or nausea.  

In certain instances, current disability may be demonstrated by competent and credible lay evidence.  However, a disabilities manifested by joint pain or headaches and nausea are not the type of disabilities that are subject to lay diagnosis.  Hence, while the Veteran is competent to report symptoms he experiences, he is not competent to diagnose a chronic condition.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a disability manifested by joint pain or a disability manifested by headaches and nausea.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a disability manifested by joint pain is denied.

Service connection for a disability manifested by headaches and nausea, to include due to ionizing radiation, is denied.


REMAND

The Veteran seeks service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted; therefore, the Board finds that the Veteran is also seeking service connection for a psychiatric disability other than PTSD, however diagnosed.  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record.  In this regard, the Board points out that this matter was discussed during the hearing before the undersigned in May 2012.

The Veteran claims his psychiatric disability is related to service.  He has provided several accounts relating to an in-service stressor.  When seen in a VA outpatient clinic in January 2006, the Veteran asserted his trauma involved being taunted and mistreated during service.  The next day he maintained he did not re-enlist because he feared for his safety on the ship, and thought he might be thrown overboard because of his frequent sick calls.  He described several stressors.  One involved a sailor who had hung himself on the ship.  The Veteran acknowledged he did not witness the hanging as the other sailors were prevented from going to that area, but maintained he saw the shoes of the deceased sailor.  Another incident involved two sailors who were in an altercation that resulted in one sailor cutting the throat of the other sailor.  The Veteran also conceded he did not witness this incident.  Finally, he noted that a sailor on his ship had jumped or fell overboard.  Again, the Veteran said he did not see the incident and felt it was a suicide.  

In a statement received in March 2007, the Veteran provided names of some of the people involved in the incidents described above.  He also described being robbed and beaten.

The Veteran has also alleged he suffered a sexual assault in service.  The Board points out that when a Veteran states that PTSD is the result of a personal assault in service, the regulations require that the VA comply with certain procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(5) (2011).  There is no indication in the record that the Veteran has been provided the appropriate notice.  He has not been apprised of all types of evidence he may submit in support of his claim.

The Veteran also asserts a higher rating is warranted for asbestosis.  The Veteran was afforded a respiratory examination by the VA in November 2011.  The Board notes a pulmonary function test was conducted as part of the evaluation.  However, post-bronchodilator testing was not done, and the examiner said it was not indicated for the Veteran's condition.  The Board notes that regulations that were effective in 2006 required the use of post-bronchodilator testing, except when the results of pre-bronchodilator pulmonary function testing are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See38 C.F.R. § 4.97(d)(4) (2011).  The Board notes the pulmonary function test results are not normal.  

When examined by the VA in November 2011, a pulmonary function test was conducted, but post-bronchodilator testing was not done.  The examiner stated it was not indicated for the Veteran's condition, but provided no further explanation for the failure to perform post-bronchodilator testing.  In addition, the Board notes that the pre-bronchodilator testing provided widely divergent results.  In this regard, the Board notes that forced vital capacity was 75 percent of predicted, and DLCO (which the examiner said most accurately reflected the Veteran's current pulmonary function) was 47 percent of predicted.  Under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2011), a 10 percent evaluation is warranted using the forced vital capacity results, but a 60 rating is warranted based on the DLCO results.  In light of the discrepancy, the Board finds additional development is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the types of information and evidence necessary to substantiate a claim for service connection for a psychiatric disability based on in-service assault in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Request the Veteran provide more specific details concerning his alleged stressors, including the names of individuals who were involved, the units to which he was assigned when the incidents occurred, and a more specific date or time frame.  As noted above, the stressors include being taunted and mistreated, seeing the shoes of a sailor who had hung himself, a sailor who jumped overboard, a sailor who cut another sailor's throat, being robbed and beaten, and being sexually assaulted.  

3.  Thereafter, afford the Veteran a VA psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disabilities.  The examiner is specifically requested to provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has PTSD related to an in-service stressor, as well as provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has any current psychiatric disorder other than PTSD which is related to service.  The rationale for all opinions must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA respiratory examination to determine the nature and extent of his service-connected asbestosis.  All necessary tests, to include pulmonary function testing, should be performed.  Post-bronchodilator testing should be accomplished.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


